Ector, P. J.
The motion of the assistant attorney general, to dismiss the appeal in this case for the want of a final judgment of conviction, must be granted. What was-evidently intended as an entry of such judgment has time and again been held not sufficient to give this court jurisdiction on appeal.
After approving the verdict of the jury and adjudging-the defendant guilty of murder of. the first degree, as found, by the verdict of the jury, it should further be adjudged that defendant be condemned to be hanged by the neck until he is dead. The form of a final judgment in the case of Shultz v. The State, 13 Texas, 403, has been approved by the supreme court. In that case, as in this, the jury found the defendant guilty of murder in the first degree, and assessed his punishment at death.
There being no entry of a final judgment of conviction,, the appeal is dismissed.

Appeal dismissed.